       Case 2:20-cv-02662-EFM-TJJ Document 1 Filed 12/31/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                               KANSAS CITY DIVISION


HENRY CHINN, JR.,                              )
Administrator of the Estate of                 )
MICHAEL CHINN, SR.,                            )
Deceased,                                      )
      Plaintiff,                               )   Case No.: 2:20-cv-2662
                                               )
v.                                             )
                                               )
ALEX AZAR, in his official capacity            )
as U.S. Secretary of Health and                )
Human Services; and the                        )
UNITED STATES DEPARTMENT OF                    )
HEALTH AND HUMAN SERVICES                      )
200 Independence Ave. SW                       )
Washington, District of Columbia, 20201;       )
                                               )
STEVEN MNUCHIN, in his official capacity )
as Secretary of the Treasury; and the          )
UNITED STATES DEPARTMENT OF                    )
THE TREASURY                                   )
1500 Pennsylvania Ave. NW                      )
Washington, District of Columbia, 20220; and )
                                               )
CHARLES RETTIG, in his official capacity       )
as Comm’r of the Internal Revenue Service; and )
the INTERNAL REVENUE SERVICE                   )
1111 Constitution Ave. NW                      )
Washington, District of Columbia, 20004,       )
                                               )
        Defendants.                            )

                           PETITION FOR JUDICIAL REVIEW




                                             1
        Case 2:20-cv-02662-EFM-TJJ Document 1 Filed 12/31/20 Page 2 of 14




                                PRELIMINARY STATEMENT

        1.      Michael Chinn, Sr. applied for coverage through the Federal Marketplace during

the fall 2018 Marketplace open enrollment period and, at the time of application, received notice

that he was approved for a silver plan with advanced premium tax credits effective January 1,

2019.

        2.      Mr. Chinn selected BlueCross Blue Shield of Kansas for his qualified health plan

provider and paid his premiums on time through May 2019.

        3.      Mr. Chinn was hospitalized on March 5, 2019 and from March 18 to April 17, 2019.

        4.      On May 6, 2019, BCBS sent Mr. Chinn a Notice of Payment Due in the amount of

$78.95.

        5.      Then, on May 13, 2019, BCBS send another Notice of Payment due in the amount

of $1,206.95.

        6.      From May 14 - 15, 2019, Mr. Chinn was hospitalized.

        7.      The Marketplace issued Mr. Chinn a letter stating that he had until July 30, 2019 to

enroll in his “new” plan.

        8.      Mr. Chinn was hospitalized from June 7 – 25, 2019.

        9.      Mr. Chinn’s daughter paid his premium payment in June 2019 and BCBS accepted

the payment.

        10.     Mr. Chinn was inpatient in a rehabilitation center from June 25 to July 3, 2019.

        11.     On July 9, 2019, Mr. Chinn admitted to the University of Kansas Hospital, where

he remained inpatient until his death on July 29, 2019.




                                                 2
       Case 2:20-cv-02662-EFM-TJJ Document 1 Filed 12/31/20 Page 3 of 14




       12.     On August 29, 2019, the estate received a letter indicating his coverage would end

on August 1, 2019 due to death. The letter further advised “you don’t need to take any action at

this time.”

       13.     The Marketplace determined that Mr. Chinn was not eligible for financial

assistance of advance payments of the premium tax credit for coverage year 2019 because he had

not filed his 2017 tax return reconciling the advance payments for 2016.

       14.     Mr. Chinn’s estate filed the appropriate tax returns and appealed the denial of

eligibility, but the Federal Hearing Officer affirmed the Marketplace’s re-determination that Mr.

Chinn was not eligible.

                                JURISDICTION AND VENUE

       15.     Because this action arises under the federal Administrative Procedure Act,

(“APA”), 5 U.S.C. § 706, this Court has federal question jurisdiction under 28 U.S.C. § 1331.

       16.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(e), as Mr. Chinn resided

in the State of Kansas, no real property is involved in this action, and a majority of the events or

omissions giving rise to the claim occurred in Kansas.

                                            PARTIES

       17.     Mr. Chinn was a resident of Butler County, Kansas at the time of his death and

received medical treatment in Sedgwick and Wyandotte Counties during the time he sought

Marketplace eligibility.

       18.     Defendant Alex Azar is the Secretary of the United States Department of Health

and Human Services, (“HHS”) and is sued in his official capacity. Defendant Azar (“the

Secretary”) has overall responsibility for implementation of the Federal Marketplace Exchange.




                                                 3
       Case 2:20-cv-02662-EFM-TJJ Document 1 Filed 12/31/20 Page 4 of 14




       19.     Defendant Steve Mnuchin is the Secretary of the United States Department of

Treasury and is sued in his official capacity.

       20.     Defendant Charles Rettig is the Commissioner of the Internal Revenue Service, a

division of the Department of Treasury, and is sued in his official capacity

       21.     Defendant HHS is an executive agency of the United States within the meaning of

the APA.

       22.     Defendant U.S. Department of Treasury is an executive agency of the United States

within the meaning of the APA.

       23.     Defendant Internal Revenue Service is an executive agency of the United States

within the meaning of the APA.

                                  CONDITIONS PRECEDENT

       24.     Plaintiff received a Marketplace Eligibility Appeal Final Decision on November 3,

2020 which is a final decision pursuant to 5 U.S.C. §704.

       25.     Pursuant to 45 C.F.R. 155.505(g), the matter is ripe for judicial review as there are

no other levels of appeal.

       26.     There are no other adequate remedies available in a court; therefore, the action is

subject to judicial review.

       27.     The Amount in controversy exceeds $75,000 as Mr. Chinn’s estate is liable for

several hundred thousands of dollars without medical coverage.

                         STATUTORY AND REGULATORY BACKGROUND

       28.     The US Department of HHS administers and enforces all aspects of the Affordable

Care Act (the “ACA”).




                                                 4
       Case 2:20-cv-02662-EFM-TJJ Document 1 Filed 12/31/20 Page 5 of 14




       29.     The ACA regulates the individual market for health insurance through insurance

Exchanges.

       30.     The ACA directed HHS to establish a Federally facilitated Exchange in any state

that did not elect to establish a State-based Exchange.

       31.     Kansas uses the federally run exchange at Healthcare.gov, but with a marketplace

plan management design that leaves plan oversight to the state.

       32.     Under the marketplace plan management design, the State assumes certain duties,

including but not limited to issuing applications for qualified health plans, collecting data to

support certification and exchange operations, and recommending certification of health plans to

HHS.

       33.     HHS is responsible for, among many other duties, implementing and overseeing a

state’s certification of qualified health plans, coordinating responses to issuer questions, providing

assistance to issuers and insuring the state’s compliance with enrollment transaction requirements

and reconciliation.

       34.     The IRS is responsible for tax provisions of the ACA including determining

eligibility for the premium tax credits.

       35.     When an individual enrolls in a health insurance plan through the federal exchange,

or “Marketplace”, and is not eligible for affordable coverage through an employer, the individual

may be eligible for a health insurance premium tax credit.

       36.     The premium tax credit is designed to help make health insurance premiums more

affordable for middle and low-income households.

       37.     42 U.S.C. § 18081 sets for the procedures for determining eligibility for receiving

premium tax credits. The Secretary shall establish a program meeting the requirements for



                                                  5
       Case 2:20-cv-02662-EFM-TJJ Document 1 Filed 12/31/20 Page 6 of 14




determining whether an individual who is to be covered by a qualified health plan offered through

an Exchange meets the requirements for the premium tax credit.

        38.     The ACA directs the Secretary of HHS in consultation with the Secretary of the

Treasury, to establish a program under which advance determinations are made under § 18081 so

the Treasury Secretary can make advance payments of such credits or reductions to reduce the

premiums payable by individuals eligible for such credits. 42 U.S.C. § 18082.

        39.     Finally, 42 U.S.C. § 18083 directs the Secretary to establish a system under which

individuals may apply for enrollment in, receive a determination of eligibility for participation in,

and continue participation in, applicable health subsidy programs. Such system shall ensure that

if an individual applying to an Exchange is found through screening to be eligible for medical

assistance, the individual is enrolled for assistance under such plan or program.

        40.     Because the payments are paid in advance, a taxpayer’s annual income might be

more or less than the estimate that was used when the advance premium tax credit was determined;

therefore, the taxpayer who receives an advance premium tax credit must reconcile the amount of

the credit received with the eligible credit amount. If the amount of the advance premium tax

credit is more than the amount to which the taxpayer is ultimately entitled, the taxpayer owes the

excess credit back to the Government, and it is reflected as an increase in tax.

        41.     The Secretary has promulgated rules for establishing eligibility, redetermining

eligibility during a benefit year and terminating enrollment.

        42.     The Exchange must determine an applicant eligible for enrollment in a qualified

health plan if he or she is: a citizen, a national, or lawfully present in the U.S.; is not incarcerated;

and who meets the residency requirements. 45 C.F.R. §155.305.




                                                   6
       Case 2:20-cv-02662-EFM-TJJ Document 1 Filed 12/31/20 Page 7 of 14




       43.     The Exchange must redetermine the eligibility of an enrollee in a qualified health

plan during the benefit year if it receives and verifies new information reported by an enrollee or

identifies updated information through data matching. 45 C.F.R. §155.330.

       44.     Upon application, the Exchange may automatically enroll qualified individuals. 45

C.F.R. §155.410.

       45.     If the Exchange identifies updated information that the tax filer for the enrollee’s

household did not comply with the requirements in §155.305(f)(4), the Exchange must do the

following: notify the enrollee regarding the updated information; allow an enrollee 30 days from

the date of the notice to notify the Exchange that such information is inaccurate; make a reasonable

effort to identify and address the causes of any inconsistencies by contacting the application filer

to confirm the accuracy of the information submitted by the application filer; if unable to resolve

the inconsistency, provide notice to the applicant and give them 90 days from the date of the notice

to either present satisfactory documentary evidence or otherwise resolve the inconsistency. 45

C.F.R. §155.330(e)(2)(iii) (referencing §155.330(e)(2)(i); §155.315(f)).

       46.     The Exchange must provide exceptions, on a case-by-case basis, to resolve any

inconsistency where documentation does not exist or is not reasonably available; and must be

flexible in in its methods for collecting information and verification of information, as well as the

specific information requirement to be collected. 45 C.F.R. §155.315 (h) and (i).

       47.     The Exchange may initiate termination of an enrollee’s enrollment in a qualified

health plan in the following circumstances: when the enrollee is no longer eligible for coverage in

as plan through the Exchange; the enrollee has not paid premiums and the 3-month grace period

or any other grace period has been exhausted; the enrollee’s coverage is rescinded due to fraud or

intentional misrepresentation of material fact; the health plan is terminated or decertified; the



                                                 7
       Case 2:20-cv-02662-EFM-TJJ Document 1 Filed 12/31/20 Page 8 of 14




enrollee changes to another health plan; the enrollee was enrolled in the plan without his

knowledge or consent; or if the enrollee violates the conditions of participations or contribution

rules. 45 C.F.R. §155.430.

       48.      The Exchange must provide reasonable notice of at least 14 days before the

requested date of termination. 45 C.F.R. 155.430(d)(1)(i).

                                              CLAIMS

                      Violations of 5 U.S.C. § 706 (2) (A), (C), (D) and (F)

       49.      When reviewing an agency action, this Court shall hold unlawful and set aside any

agency action, findings and conclusions found to be arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law. 5 U.S.C. §706(2)(A).

       50.      In addition, when the agency acts in excess of its statutory jurisdiction, authority,

or limitations or short of a statutory right, the Court may set aside their action under 5 U.S.C.

§706(C).

       51.      When an agency acts without observance of procedure required by law or makes a

decision unwarranted by the facts, the reviewing court may hold those actions unlawful and set

them aside. 5 U.S.C. § 706(D) and (F).

                              Count I – Inadequate and Improper Notices

       52.      Plaintiff repeats and realleges the allegations in paragraphs 1-51 as if more fully set

forth herein.

       53.      The decedent, Mr. Chinn, received multiple misleading and confusing notices

regarding his eligibility for coverage through the Marketplace and never received notice that he

was no longer eligible for premium tax credits based on his income tax reconciliation.




                                                  8
          Case 2:20-cv-02662-EFM-TJJ Document 1 Filed 12/31/20 Page 9 of 14




          54.   He first received a letter indicating his eligibility for a new Marketplace plan on

May 10, 2019.

          55.   On May 31, 2019, the Marketplace issued Mr. Chinn a letter stating he had until

July 30, 2019 to enroll in said new plan – without ever notifying him his old plan would be

cancelled or giving him the opportunity to pay for the same plan at the full price without the tax

credit.

          56.   Mr. Chinn’s daughter made a premium payment on his behalf in June 2019, and the

health plan accepted that payment.

          57.   The estate of Mr. Chinn received a letter on August 29, 2019 stating his coverage

ended on August 1, 2019 due to his death on July 29, 2019.

          58.   Neither Mr. Chinn nor his estate received information that he needed to file a tax

return in order to maintain his coverage; nor did Mr. Chinn or his estate receive information

indicating what his premiums would be without the premium tax credit payment.

          59.   Despite not receiving that information, the Marketplace determined Mr. Chinn was

not eligible for advance payments of the premium tax credit because he had not filed his tax return

to reconcile the advance payments from the previous year.

          60.   Upon learning of this issue, the estate submitted Mr. Chinn’s tax returns; however,

the Federal Hearing Officer determined they were too late to save his eligibility.

          61.   The hearing officer failed to consider that Mr. Chinn never received any notice that

he might lose his coverage for failing to submit his prior tax returns.

          62.   In addition, Mr. Chinn never received information that his payments to his health

plan were deficient based on not being eligible for premium tax credits.




                                                  9
      Case 2:20-cv-02662-EFM-TJJ Document 1 Filed 12/31/20 Page 10 of 14




       63.      The Exchange failed to follow procedures designed to facilitate continued

enrollment.

       64.      By failing to follow the procedures set forth in 45 C.F.R. § 155.330, the agency

acted in an arbitrary and capricious manner and abused its discretion.

       65.      The agency should be compelled to allow Mr. Chinn’s estate the ability to pay the

premiums due for June and July 2019 and access the coverage guaranteed therein.

                Count II – Failure to provide grace period or reasonable notice.

       66.      Plaintiff repeats and realleges the allegations in paragraphs 1-65 as if more fully set

forth herein.

       67.      Under 45 C.F.R. 156.270(d) and 155.430(b)(2)(ii)(A), Mr. Chinn was entitled to a

3-month grace period when failing to pay premiums and receiving advance payments of the

premium tax credit.

       68.      The federal hearing officer did not mention the 90-day grace period in the decision

upholding the denial of Mr. Chinn’s eligibility.

       69.      If Mr. Chinn was not eligible for any premium tax credits, then his other option was

to pay the full amount of the premium without the credit – an option he or his estate could have

and would have exercised had he received proper notice.

       70.      By terminating his coverage prior to the exhaustion of the 90-day grace period, the

agency acted in excess of statutory jurisdiction, authority, or limitations or short of statutory right

under 45 C.F.R. § 155.430(b)(2)(ii)(A).

       71.      In addition to the 90-day grace period, BCBS was required to provide 14 days’

notice to Mr. Chinn before the effective date of termination or changes to his eligibility for tax

credits. 45 C.F.R. 155.430(d)(1)(i) and (ii).



                                                   10
      Case 2:20-cv-02662-EFM-TJJ Document 1 Filed 12/31/20 Page 11 of 14




       72.      BCBS only provided a 10-day notice of termination without explanation.

       73.      The Exchange has the duty to certify all qualified health plans to ensure they meet

requirements consistent with the Affordable Care Act. Further, the Exchange must monitor the

qualified health plans to ensure ongoing compliance with the ACA requirements. 45 C.F.R.

§155.1010.

       74.      This Court should compel the agency to allow Mr. Chinn’s estate the ability to pay

the premiums due for June and July 2019 and access the coverage guaranteed therein.

    Count III – Mr. Chinn was incapacitated and entitled to exceptional circumstances

       75.      Plaintiff repeats and realleges the allegations in paragraphs 1-74 as if more fully set

forth herein.

       76.      Mr. Chinn suffered from a serious medical condition and was hospitalized from

March 18 to April 17, 2019, May 14-15, June 7-25, June 25 – July 3, and July 9-29 during the

time the Exchange unlawfully terminated his enrollment.

       77.      Any correspondence regarding change in premiums and/or due dates were not

received by Mr. Chinn and not located until after his death when his estate administrator received

authority to act on his behalf.

       78.      Based upon these facts, the Exchange’s termination (without Notice or the

appropriate grace period), was unwarranted and any deadlines should have been tolled due to his

serious illness, multiple hospitalizations, and subsequent death.

       79.      This Court has the power to read equitable tolling principles into every federal

statute of limitation unless inconsistent with the legislative purpose to do so. See, Holmberg v.

Armbrecht, 327 U.S. 392, 397, 66 S.Ct. 582, 585, 90 L.Ed. 743 (1946).




                                                  11
       Case 2:20-cv-02662-EFM-TJJ Document 1 Filed 12/31/20 Page 12 of 14




       80.      The primary goals of the Affordable Care Act are to: make affordable health

insurance available to more people; expand the Medicaid program; and support innovative medical

care   delivery   methods     designed    to   lower    the   costs   of   health    care   generally.

www.healthcare.gov/glossary/affordable-care-act (last accessed December 30, 2020).

       81.      By tolling Mr. Chinn’s deadlines due to his severe illness and subsequent death,

this Court would be acting in concern with the ACA’s goal to make affordable health insurance

available to more people.

       82.      In addition, 42 U.S.C. §18083 requires the Secretary to develop streamlined forms

that are structured to maximize an applicant’s ability to complete the form satisfactorily, taking

into account the characteristics of individuals who qualify for applicable health subsidy programs.

       83.      Mr. Chinn’s incapacitation coupled with the correspondence that was NOT

structured to maximize his ability to complete the forms means the agency’s decision to deny

coverage was unwarranted by the facts in this case.

       84.      Additionally, Mr. Chinn should have received an extension to respond to the

concerns as he was an individual with exceptional circumstances under 45 C.F.R. 155.420(d)(9).

       85.      According to www.healthcare.gov/sep-list/, a person who experienced an

unexpected hospitalization or temporary cognitive disability or who was otherwise incapacitated,

may qualify for a special enrollment extension.

       86.      By failing to consider these additional facts and circumstances, this Court should

review the entire matter de novo.

    Count IV – Mr. Chinn lived in a FEMA disaster area – an exceptional circumstance

       87.      Plaintiff repeats and realleges the allegations in paragraphs 1-86 as if more fully set

forth herein.



                                                  12
        Case 2:20-cv-02662-EFM-TJJ Document 1 Filed 12/31/20 Page 13 of 14




         88.    Mr. Chinn was further entitled to a Special Enrollment Period as he resided in a

county declared by the Federal Emergency Management Agency (“FEMA”) as a natural disaster

area.

         89.    Pursuant to Healthcare.gov, a person residing in a FEMA county has 60 days from

the end of the FEMA designated incident period to complete any enrollment in Marketplace

coverage and request a retroactive start date.

         90.    FEMA declared a natural disaster on May 31, 2019 in Butler County beginning

May 9, 2019 and continuing.

         91.    FEMA did not declare the emergency closed until July 12, 2019 – at which point

Mr. Chinn (or his estate) would have had an additional 60 days to complete any enrollment issues.

www.fema.gov/disaster-federal-register-notice/amendment-no-3-331 (last accessed December 31,

2020).

         92.    By terminating Mr. Chinn’s coverage as of May 31, 2019, the agency acted outside

the procedure required by law and should be compelled to reinstate Mr. Chinn’s coverage through

August 1, 2019 and allow his estate to pay the correct premiums.

                             DESIGNATION OF PLACE OF TRIAL

         Plaintiff designates Kansas City, Kansas as the place for trial of this matter.

                                     REQUEST FOR RELIEF

         WHEREFORE, plaintiff respectfully prays that this Court enter judgment on behalf of

plaintiff, find that the agency acted arbitrarily and capriciously, abused its discretion, acted in

excess of its authority and without observance of procedure required by law, and that the agency

decision was unwarranted by the facts; plaintiff further prays that the Court compel the agency to

set aside its decision and allow Mr. Chinn’s estate to pay the correct amount of premiums for May,



                                                  13
      Case 2:20-cv-02662-EFM-TJJ Document 1 Filed 12/31/20 Page 14 of 14




June and July 2019; compel the agency to rescind its termination of Mr. Chinn’s coverage; and for

such other and further relief as the Court deems just and proper.



                                             NASH & FRANCISKATO LAW FIRM


                                             By / s / Dean Nash
                                                     Dean Nash             KS #16293
                                                     deannash@nashfranciskato.com
                                                     Brian S. Franciskato  KS #16746
                                                     bfranciskato@nashfranciskato.com
                                             2300 Main Street, Suite 170
                                             Kansas City, Missouri 64108
                                             (816) 221-6600l FAX: (816) 221-6612

                                             and

                                             E. Lou Bjorgaard Prabasco   KS #10926
                                             PROBASCO & ASSOCIATES, P.A.
                                             615 S. Topeka Blvd
                                             Topeka, KS 66603
                                             lou@probascolaw.com
                                             (785) 233-2332 FAX: (785) 233-2384

                                             ATTORNEYS FOR PLAINTIFF




                                                14
